Citation Nr: 0328071	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-04 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to financial assistance in the purchase of one 
automobile or other conveyance and necessary adaptive 
equipment.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

This case was the subject of a May 2003 hearing before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

As a result of his service-connected right shoulder 
disability, the veteran has permanent loss of use of the 
right hand for purposes of operating an automobile.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have 
been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Law And Regulations

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  38 U.S.C.A. §§ 3901, 3902 
(West 2003); 38 C.F.R. § 3.808 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Factual Analysis

The veteran has a long history of right shoulder disability, 
for which he is service connected.  The disability is 
currently rated as 60 percent disabling, a rating which was 
effective from December 1995 forward.

In July 1997, the veteran underwent a Fitness For Duty 
Evaluation by a physician who was Board Certified in Physical 
Medicine Rehabilitation, to evaluate his prospects for 
continued employment with the United States Postal Service.  
The veteran's overall capacity was found to be that he could 
work on a sedentary basis with limited lifting to 10 pounds 
on an occasional basis, 5 pounds on a frequent basis, and no 
constant lifting.  All lifting was to be with the left hand.  
The evaluating physician recommended reaching to waist level 
on an occasional basis, to the chest level on a rare basis 
and no reaching overhead with the right upper extremity.  He 
recommended limiting light and medium grasping to an 
occasional basis with the right upper extremity and power 
grasping to a rare basis with the right upper extremity.  He 
recommended no static upper extremity positioning.  He noted 
that all lifting was to be accomplished with the left upper 
extremity, and that the veteran declined to use the right 
upper extremity for lifting.  The veteran was noted to avoid 
reaching with his right upper extremity.  As a result of this 
examination, the veteran was placed in off duty status with 
the Postal Service in August 1997.

The July 1997 Postal Service medical examination is the most 
recent medical evidence of record.  No doubt, more recent 
relevant medical evidence exists; however, for reasons set 
forth below, the Board finds the July 1997 examination to be 
sufficient for a grant of the benefits sought on appeal in 
this case.

In June 1998, the RO received the veteran's claim for 
entitlement to an automobile and adaptive equipment.  The 
veteran alleged loss of use of the right hand.  Accompanying 
the application was a VA form indicating the types of 
automotive equipment provided for various combinations of 
loss of use of the hands and feet, to include specific 
equipment available for loss of use of the right hand.

At his May 2003 Board hearing, the veteran and his wife 
described his inability to lift his arm and his inability to 
grasp more than pieces of paper or light reading materials.  
He said that he could no longer go to physical therapy 
because the right shoulder pain was too severe.  He said he 
kept his hand to his side.  He described progressive atrophy 
of his right arm and recent worsening of his condition.  

Based on the July 1997 Postal Service examination, and the 
testimony of the veteran and his wife, the Board finds that 
due to the veteran's service-connected right shoulder 
disability, he cannot use his right hand for driving 
purposes.  As of July 1997, a physician specializing in 
rehabilitative medicine found that the veteran did not have 
the capacity to use the right arm for lifting or reaching, 
had only minimal ability to grasp, and did not have the 
ability for static positioning of the right arm.  The Board 
does not doubt the veteran's testimony that his condition has 
only worsened since that time; many aspects of his disability 
noted by the July 1997 examiner were easily susceptible to 
lay observation at the Board hearing.  

It is within the Board's lay competence to determine that 
these types of motion are necessary for use of the hand while 
operating an automobile.  Particularly, the veteran would 
require at least some ability for static positioning of the 
right arm, at least some lifting ability, more than rare 
raising of the arm to chest level, and more than occasional 
light to medium grasping, in order to use his right hand for 
driving.  In sum, the evidence shows clearly that the 
veteran's right hand is of no use for driving.

From a review of the application materials, it is clear that 
the purpose of the adaptive equipment provided is to 
compensate for loss of use of the right hand for purposes of 
driving.  To require more would defeat the purpose of the 
laws and regulations conferring the benefit sought on appeal.  
Because the veteran has lost the ability to use the right 
hand for driving as a result of his service-connected right 
shoulder disability, the Board finds that entitlement to 
financial assistance in the purchase of one automobile or 
other conveyance and necessary adaptive equipment, based on 
loss of use of the right hand, is warranted.  U.S.C.A. §§ 
3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2003).



ORDER

Entitlement to financial assistance in the purchase of one 
automobile or other conveyance and necessary adaptive 
equipment is granted.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



